Citation Nr: 0719160	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-13 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a kidney disability, 
claimed as secondary to service-connected diabetes mellitus, 
type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from April 1971 to November 
1977 and from September 1980 to April 1992.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The basis of the RO's May 2004 denial was that the veteran 
did not have a current kidney disability.  In this regard, 
the RO explained that although the veteran tested positive 
for micro-albumin in his urine, this represented a laboratory 
finding and not a disability.  However, the RO subsequently 
received two VA progress notes, dated in July 2004 and 
October 2004, that list "diabetic nephropathies" as part of 
the veteran's past history/current problems.  In light of 
this evidence, the Board finds that the veteran should be 
afforded a VA examination in order to determine whether the 
veteran has a kidney disability which he claims is secondary 
to his service-connected diabetes mellitus.  38 U.S.C.A. 
§ 5107A(d).  

Also, in response to the RO's receipt of an award letter from 
the Social Security Administration (SSA) in January 2006 
awarding the veteran disability benefits effective in June 
2005, the RO made an initial request to SSA in February 2006 
for the veteran's SSA records.  There has been no reply to 
this request to date.  

The United States Court of Appeals for Veterans Claims has 
held that, where VA has notice that the veteran may be 
receiving disability benefits from the SSA, and that records 
from that agency may be relevant, VA has a duty to acquire a 
copy of the decision granting Social Security disability 
benefits, and the supporting medical documents on which the 
decision was based.  See Hayes v. Brown, 9 Vet. App. 67 
(1996).  Furthermore, the VCAA emphasizes the need for VA to 
obtain records from other Government agencies.  See 38 
U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  Under the 
circumstances presented here, the RO should make a follow-up 
request for the veteran's SSA medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA for the purpose of 
obtaining all medical records relied upon 
in conjunction with the veteran's claim 
and award of disability benefits.  Any 
attempts to obtain records that are 
ultimately unsuccessful should be 
documented in the claims folder.

2.  Contact the veteran and ask him to 
identify all medical care providers, VA 
and non-VA, who have treated him for a 
kidney disability.  Obtain copies of 
records from all medical care providers 
identified, to specifically include 
records of VA treatment covering the 
period from December 2002 to the present.

3.  Afford the veteran a VA examination 
to determine the nature and etiology of 
the claimed kidney disability.  The 
claims file must be made available to the 
examiner for review of pertinent 
documents therein in connection with the 
examination.  The examiner should be 
asked to opine whether it is at least as 
likely as not (i.e., a 50 percent or 
higher degree of probability) that the 
veteran has a kidney disability related 
to service or proximately related to his 
service-connected diabetes mellitus, type 
II.  

4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record in its entirety 
and determine if the veteran's claim for 
service connection for a kidney 
disability, claimed as secondary to 
service-connected diabetes mellitus, type 
II, can be granted.  If the claim is 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

